 GOLDBLATT BROS., INC.153Goldblatt.Bros., Inc.and,Retail.Clerks International Association,,AFL=CIO.Case No. 13-CA-2613. January 10, 1962DECISION AND ORDEROn January 5, 1959, the Board issued an Order in the above-entitledproceeding, adopting the findings, conclusions, and recommendationsof the Trial Examiner as contained in his Intermediate Report datedNovember 28, 1958.On February 9, 1959, Respondent filed a motionto vacate said Order and on March 5, 1959, the Board issued an orderdenying this motion.Thereafter on January 4,1961, the United StatesCourt of Appeals for the Seventh Circuit denied the Board's petitionfor enforcement and remanded the case to the Board for the purposeof reopening the proceeding to receive evidence which was not avail-,able at the time of the hearing and specifically to show that the fooddivision of the store herein was completely discontinued after 30 yearsand that the food divisions in all Respondent's stores were likewise dis-continued.We were also directed to consider the exceptions which theRespondent had filed to the Trial Examiner's Intermediate Report andwhich the Board had declined to consider because belatedly filed.Pursuant,to this remand, the Board, on August 7, 1961, ordered therecord reopened for further hearing for receiving evidence consistentwith the remand.On October 25, 1961, Trial Examiner David London issued hisSupplemental Intermediate Report, which is attached hereto, findingthat the Respondent had engaged in certain unfair labor practices andaffirming the findings, conclusions, remedy, and recommendations asset forth in his Intermediate Report.The Trial Examiner recom-mended that Respondent cease and desist from said unfair labor prac-tices and take certain affirmative action as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and Supplemental Intermediate Reportand a supporting brief.the Board has reviewed the rulings made by the Trial Examinerat the hearing and at the reopened hearing and finds that no pre-judicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Intermediate Report, the Supplemental In-termediate Report, the exceptions and the brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'The Trial Examiner, in both his Intermediate Report and Supple-mental Intermediate Report, has made a thorough and painstaking1Respondent's request for oral argument is denied since the record and Respondent'sexceptions and brief fully set forth its position135 NLRB No. 9. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysis ofallthe testimony and evidence adduced and we shall, forthat reason, repeat only so much as we find relevant to our decisionherein.Because we have been directed to consider the exceptions filedto the Intermediate Report we shall consider them first.The chief issue presented to us is whether Smith was terminated byRespondent on April 18, 1957, and denied a tranfer to another posi-tion because of her union activity or, as Respondent asserts, because,her job was abolished as an economy measure and she refused to accepta transfer to another position for personal reasons.At the time of her discharge Smith had been employed by the Re-,spondent in various capacities z for a period of almost 7 years.3Re-spondent conceded that she had been a good worker and that no faulthad been found with her performance in any of her jobs. Smith had,also, for a period of several months prior to her discharge, been anactive participant in the Retail Clerks' organizational campaign,among the sales employees at the store, distributing authorizationcards and seeking to recruit other employees. She had been elected,committeewoman for the Retail Clerks.The Trial Examiner found,and we agree, that this fact was known to at least one supervisor, PearlOrr, manager of the candy and cooking department. It is against thisbackground that her termination must be measured. ,Respondent introduced a number of witnesses to testify to the Com-pany's economic position over a period of years.We shall refer to onlythat testimony which bears directly on the discharge of Smith.AllanMarver, Respondent's director of operations, testified that a retrench-ment policy was started in the spring of 1957.As a part of this pro-gram Respondent reduced its staff of executive trainees and its staff ofheavy merchandise supervisors.It established a "common changefund" at its cash registers to simplify accounting practices.Respond-ent eliminated its staff of "reorder buyers" although some of thesewere absorbed as buyers. Its maintenance costs were cut by reducingits craft maintenance crews; windows were washed on a 3-month in-stead of a 2-month basis; light bulbs were changed every 15 instead of12 months; painting and other rehabilitation expenses were restricted.Thus we have evidence which establishes that at or about the timeSmith was terminated a major economy program had been or wasabout to be initiated throughout the Goldblatt chain.Irving Freeman, manager of the 91st Street store, testified that hefirst started reducing expenses at that store in January 1957, follow-ing the Christmas sales period.His first step was to fire the manager2 Smith was hired as a food checker and went to work in the grocery departmentSheworked in other departments as a checker when needed,took inventories,made pricechanges,and assisted at bookwork in the office.She also at times operated a $1,000 bank,a $50 bank, and a $5 bank. Prior to her discharge she had been engaged chiefly in pricechanging and assisting in the office.2 Smith left to have a baby in 1954 and returned as a part-time worker in February1955, and was put on full time after a few months at her own request GOLDBLATT BROS., INC.155in the millinery department and consolidate the department with coatsand dresses in March 1957.About the same time he laid off the nightcrew (two men) which had been loading the shelves in the food divi-sion and gave this work to the day crew." Sometime in April Free-man noticed Dorothy Smith doing clerical work in Rosen's office andwanted to know why she was needed for that work. (Rosen wassuperviso"r of the food division at -91st Street.)Freeman, was notsatisfied with Rosen's explanation and about 10 days later Freemandecided to abolish Smith's job.He testified that he called Malin,personnel director, and arranged to have Smith sent down to him forreassignment, a right to which she was entitled as a 5-year employee.On April 18 Freeman directed Walters, operating superintendent at91st Street, and Ruth Edwards, director of personnel, to abolishSmith's job.Edwards testified that when she received her orders from Freemanshe called Smith to her office and told Smith that her job as "checkerand steno" had been abolished. She also told Smith that she couldget Smith another job if she could work evenings and Saturdays andwas told by Smith that she could not work those hours. Edwardsfurther testified that she then told Smith that she might get a job atanother Goldblatt store and told her to report to Malin. Smith'sanswer to this, according to Edwards, was that she could not work atanother store because of the travel involved. Smith was then termi-nated without further conversation.Later that afternoon (the termi-nation took place just before lunch), Smith returned, according toEdwards, and was so belligerent toward Edwards that Edwardsmarked her card for no rehiring.We now turn to Smith's testimony. She stated that about 11:15a.m. on April 18, Food Supervisor Rosen told her that PersonnelDirector Edwards wanted to see her. Smith went to Edward's officeand was told by Edwards (no one else was present) that her job hadbeen abolished.Smith, according to her own testimony, then toldEdwards that Sachs (Rosen's predecessor as food supervisor) hadassured her that she could return to checking when there was no otherwork for her to do .5 Smith asked for her checker job back and wastold by Edwards that the Company had a "full line of checkers."(Some of the checkers at 91st Street were junior to Smith in employ-ment service.)Edwards told her there was no other job with theCompany available and did not, according to Smith, tell her to reporttoMalin.Edwards simply called the payroll department and toldthem to compute her pay.When Smith asked Edwards if she wasnot entitled to vacation pay Edwards agreed that she was. Edwards4 The recordindicatesthat thischange didnot take place until after the terminationof Smith, theimplications in Freeman's testimonyto the contrary6 Smith had left checking at Sachs' request 156DECISIONS OF .NATIONAL LABOR RELATIONS BOARDthen instructed Smith to get her timecard and come back to the office.Smith received pay for the past week, she was paid for the week shewas then working (which ended on Friday), and she received 2 weeks'vacation pay.Before she left she saw Rosen who told her, in re-sponse to her question, "Dorothy, that is one thing I can tell you.I was satisfied with your work." (The conversation is admitted byRosen who testified Smith was in tears when she came to his office.) 8Smith shortly collected her pay from Walters, who told her he hadonly just heard of the abolition of her job, and she then left the build-ing.Smith testified, in direct contradiction to Edwards, that she didnot return in the afternoon and did not have the second conversationreferred to by Edwards as the reason for disqualifying her for rehire.From the foregoing it is apparent that credibility is a primal issuein the case since, if Respondent's witnesses have been truthful, itappears that Smith was discharged at the beginning of an economyprogram affecting all areas of the Company when Freeman noticedthat her job did not appear to be a necessary one and ordered itabolished.Credibility is, of course, not infrequently the pivotal issuein proceedings under Section 8(a) (3) since it is an unusual case inwhich the Board is confronted with either an admission or direct anduncontradicted evidence of discrimination upon the part of the em-ployer.7Were the Board to confine itself to findings of violation insuch cases only, then Section 8 (a) (3) would become meaningless as anexpression of congressional policy. Inevitably when discriminationhas been alleged and lawful cause has been asserted as the groundsfor discharge, sharp conflicts in the testimony arise, as they havehere.Since neither the Board nor the courts have had the oppor-tunity to observe the witnesses as they testify and since it is acknowl-edged that demeanor on the stand and under oath is a factor inevaluation for which a record provides inadequate substitution, wehave consistently accorded weight to a Trial Examiner's credibilityfindings.As we have stated inStandard Dry TWVall Products, Inc.: 8In all cases, save only where there are no exceptions to the TrialExaminer's proposed report and recommended order, the Actcommits to the Board itself, not to the Board's Trial Examiners,the power and responsibility of determining the facts, as re-vealed by the preponderance of the evidence,Accordingly, inall cases which come before us for decisioii we base our findingsas to the facts upona de novoreview of the entire record, and6 Iona Callahan,at that time manager of the bakery department,testified that she waspresent at the conversation between Rosen and Smith and that she followed Rosen fromhis office and asked what was going onShe stated Rosen told her, "There is more tothis than we know." Rosen denied discussingSmith with Callahanand denied makingthe quoted remark to anyoneSince this issue was not resolvedby the TrialExaminerwe have not considered the alleged remark in reaching our conclusion7See F.W. Woolworth Company v. N.L.R B.,121 F. 2d 658,660 (CA. 2).891 VLRB 544,enfd. 188 F. 2d 362(C.A. 3). GOLDBLATT BROS.,,INC.157do not deem ourselves bound by the Trial Examiner's findings.Nevertheless, as the demeanor of the witnesses is a factor of con-sequence in resolving issues of credibility, and as the Trial Ex-aminer, but not the Board, has had the advantage of observingthe witnesses while they testified, it,is our policy to attach greatweight to a Trial Examiner's credibility findings insofar as theyare based on demeanor.Hence we do not overrule a Trial Ex-aminer's resolutions as to credibility except where the clear pre-ponderance ofallthe relevant evidence convinces us that theTrial Examiner's resolution was incorrect. [Footnotes omitted.]This, then, is the rule we have followed and from which we find noreason to deviate here.Apart from demeanor, however, the TrialExaminer has carefully documented the discrepancies, inconsistencies,and contradictions between the testimony of Ruth Edwards and herpretrial statement.We see no need to repeat his documentationverbatimhere.We, accordingly, credit the testimony of Smith anddiscredit that of Edwards wherever the two are in conflict.We alsonote the serious inconsistencies between the testimony of Freeman asto the steps taken with respect to abolishing Smith's jobs and thestated company policy with respect to such procedure. Like the TrialExaminer we are at a loss to understand why Freeman, the managerof the store, should have found it necessary to consult with Malinand Melchior, executives of the chain, before abolishing the positionheld by Smith.Also, like the Trial Examiner, we fail to understandwhy Freeman should make an appointment for Malin to see Smithbeforeher job was abolished since company policy required such anappointment as a routine procedure.With the credibility issues resolved we thus have before us an in-stance of a termination without prior notice or warning of an employeeprotected by 5 years of seniority, experienced in all phases of Re-spondent's food operations and concededly a good -worker.We haveher terminated not as part of a general reduction in force nor as partof any plan to reduce employment costs by effecting successive ter-minations.The scope of the Company's economy program at thattime as applied to the food division went no further than the abolitionof her particular job.Her precipitate termination was effected de-spite the fact that four or five junior checkers were retained and de-spite the fact that her prior supervisor, at whose request she had leftchecking, had assured her that she could return to checking whenother work was not available.Granting that economy was served byabolishing her job, no reason has been given why it was necessary toeffect the termination on the morning of a midweek workday. Thefood division of the 91st Street store grossed in excess of $1,000,000annually.The economic imperative which required such drastic andimmediate relief as the instant abolition of one job has not been made 158DECISIONS OF NATIONAL- LABOR RELATIONS BOARDmanifest in the record.We agree that Respondent was obligated toits stockholders to operate all of its divisionsat all timeswith econ-omy," if not frugality, but in terminating Smith without affordingher the opportunity to transfer to another job within either the storeor the chain,10 Respondent was acting in derogation of its own policy,which was likewise based on economy and self-interest, of giving em-ployees with 5 or more years' experience an opportunity for reassign-ment by the central employment officebeforetermination.Respond-ent was a cost-conscious employer in a highly competitive field andwas aware, as it admitted, of the investment it had made in such em-ployees and of their value to the Company.We realize that manage-ment is not required to conform to its self-established policies inemployment practices nor to operate in accord with generally ac-cepted standards as to seniority rights and privileges, reasonablenotice of termination, offer of other available employment, etc.Butwhen, as here, such policies and standards have been jettisoned with-out apparent reason and the charge of unlawful discrimination hasbeen made, some explanationseemsdue.Here we find the explana-tions which would make Respondent's action seem both reasonableand plausible, in particular its assertion that Smith was offered butrefused to accept other employment for reasons of her own, come fromtestimony either untruthful or inconsistent with other facts.Whenan employer's action falls within the sanction of the law there is noneed for such testimony. In view of the extent of Smith's union ac-tivity as disclosed by the record, Respondent's admitted oppositionto the union organization of its sales force, and the knowledge ofsuch activity on the part of at least one food division supervisor, wemust find, as did the Trial Examiner, that Smith was terminated byRespondent without offer of any other employment because of thisactivity.The termination was, therefore, in violation of Section8(a) (3) of the Act.Like the Trial Examiner we find that the statement made by PearlOrr, manager of the candy and cookie department, to Smith that shecould report her for her union activities because she was carrying aunion leaflet was a threat of reprisal and in violation of Section8(a) (1).We now turn to the newly received evidence and the SupplementalIntermediate Report.On the basis of this evidence we find that Re-9Respondent'switnesses testified that profit was not the only motive for operating thefood division.It was operated as a convenience to the customers and in the nature of a"loss leader"attraction.In view of these features Respondent did not expect the fooddivision to maintain a profit-and-loss position comparable to other divisions.1o In view of our adoption of the Trial Examiner's credibility findings we agree thatEdwards did not offer Smith another job in either the store or the chainSince Smithhad been working evenings and Saturdays until she was shifted to pricing,not at her ownrequest but at the request of her supervisor,it is unlikely she wouldhaverejected anyoffer on the grounds of hours she had been used to working.It is also unlikely that shewould have been in tears had she been offered other jobs and had refused them. GOLDBLATTBROS.; INC._159January 31, 1959, and that the decision to close down these depart-ments was made in October 1958.We must note, however,. that, con-trary to the assertion' made by counsel for the Respondent, in his mo-tion before us, all of the food departments at the 91st Street store werenot closed in January 1959.While the so-called basic food depart-ments were closed, bakery, liquor, candy, cookies, restaurant, and deli-catessen remained open 11This is the evidence we were directed to receive and to relate toRespondent's motive in terminating Smith in 1957. Since the decisionto close the basic food departments was made some 18 months afterher termination and the actual closing took place 21 months after thetermination, we fail to see its materiality to the question of the reasonfor the termination. In his Intermediate Report the Trial Examinerdid not, as we read it, discount the economic problems Respondent washaving with its food. division at the time it terminated Smith.Wefind that the Trial Examiner weighed all the evidence before conclud-ing that the economic motive asserted for Smith's termination was pre-textuous and that she was in fact terminated for her union activity, aconclusion we have found supported by a preponderance of the credibletestimony.The newly received evidence does not persuade us tochange this conclusion.Granted that difficulties beset the food divi-sion in the spring of 1957-and Respondent's own evidence establishesthat the difficulties then were not so severe as they were to become-thequestion before us is still a narrow one.That question is whether thetermination was occasioned by economic problems and the need toresolve them or to discourage union activity.The newly received evi-dence indicates that the Respondent's difficulties in 1957 and its antici-pation that they might continue were not imaginary. Since however,those difficulties were considered by the Trial Examiner at that timeand since they have been viewed by us as real in our review of therecord, the exceptions, and the brief, we adhere to our conclusion.Evidence of the discontinuance of so large a part of Respondent'sfood division may nevertheless be relevant to Smith's right to rein-statement and to the period ' during which she may be entitled tobackpay.For, in view of such evidence, it is possible she would inthe normal course of events and absent the discrimination have beenterminated, rather than retained 'or reassigned elsewhere, when thebasic food departments were closed in January 1959.As the recordherein is, however, insufficient to support a finding on this issue, weshall leave its determination to the compliance stage of the proceeding.If, in accord with the Respondent's normal nondiscriminatory prac-tice, Smith would have been terminated in January 1959, we find that11The basic food departments had a gross volume of approximately$10,000,000, whilethe departments which continued in operation grossed approximately$8,000,000. 160DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDshe is not entitled to reinstatement, and is entitled, to backpay onlyuntil she would thus have been terminated. If, in accord with suchpractice, she would have been retained or reassigned elsewhere, wefind that she is entitled to reinstatement and backpay as recommended'by the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Goldblatt Bros.,Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership of any of its employees in RetailClerks International Association, AFL-CIO, or any other labor or-ganization, by discharging or refusing to employ any employee, orin any other manner discriminating against any employee in regard tohis hire, tenure, or any term or condition of employment, except asauthorized by Section 8 (a) (3) of the National Labor Relations Act.(b)Threatening any of its employees with reprisals for bringingunion literature onto its premises and keeping the same on theirperson.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to join or assist Retail ClerksInternational Association, AFL-CIO, to bargain collectively throughrepresentatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Dorothy Smith immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to herseniority and other rights and privileges, and make her whole in themanner set forth in the section of the Intermediate Report entitled"The Remedy," as modified herein.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or appropriate to an analysis of theamounts of backpay due and the rights of reemployment under theterms of this Order. GOLDBLATT BROS., INC.161(c)Post at its 91st and Commercial Street store, in the city ofChicago, Illinois, copies of the notice attached hereto marked "Ap-pendix."" Copies of said notice, to be furnished by the Regional Di-rector for the Thirteenth Region, shall, after being signed by a dulyauthorized representative of Respondent,be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that the said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the allegation of the complaint thatSupervisor Freeman interrogated an employee regarding membershipin, and activities in behalf of, the Union be, and it hereby is, dismissed.12In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership by any of our employeesin Retail Clerks International Association, AFL-CIO, or in anyother labor organization, by discharging or refusing to employany employee, or in any other manner discriminating against anyemployee in regard to his hire, tenure of employment, or any otherterm or condition of employment, except as authorized by Section8 (a) (3) of the National Labor Relations Act.WE WILL NOT threaten any of our employees with reprisals forbringing union literature onto our premises and keeping the sameon their person.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tojoin or assist Retail Clerks International Association, AFL-CIO,to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right may634449-62-vol. 135-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe affected by an agreement requiring membership in a labororganization as a:condition of employment, as authorized in Sec-tion 8(a) (3) of the National Labor Relations Act.WE wILL offer to Dorothy Smith immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to her seniority and other rights and privileges, andmake her whole for any loss of pay she may suffered as -a resultof the discrimination against her.All of our employees are free to become, remain, or refrain frombecoming or remaining, members of any labor organization, except tothe extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act.GOLDBLATT BROS., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by Retail Clerks International Associa-tion,AFL-CIO, hereafter called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the Thirteenth Region, on May28, 1958, issued a complaint against Goldblatt Bros., Inc., hereinafter called Re-spondent, alleging that the latter had engaged in and was engaging in unfair laborpractices in violation of Section 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleges that: (a).in aboutFebruary 1957, Supervisor Pearl On threatened an employee with loss of economicbenefits because of union activity; (b) in about December 1957, Supervisor IrvingFreeman interrogated an employee regarding membership and activities in behalf ofthe Union; (c) on or about April 18, 1957, Respondent discriminatorily discharged.or laid off Dorothy Smith for the reason that she had joined and assisted the Unionand has since then failed and refused to reinstate her to her former or substantiallyequivalent position for the same reason.By its answer, Respondent denied the,commission of any unfair labor practice.Pursuant to notice, a hearing was held at Chicago, Illinois, between July 14 and17, 1958, before David London, the duly designated Trial Examiner.All par--tieswere represented at the hearing by counsel and were afforded full opportunity tobe heard,to examine and cross-examine witnesses,to introduce evidence pertinent-to the issues, and to present oral argument at the close of the hearing.'On or aboutOctober 1, 1958, briefs were received from the General Counsel and Respondentand have been duly considered.Upon the entire record in the case, and from my observation of the demeanor.of the witnesses at the hearing, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with central offices at Chicago, Illinois.Atall times material herein, it has been engaged in the operation of an integrated de-'Pursuant to an order made during the course of the hearing, Respondent's counselforwarded, on August 1, 1958, a stipulation, signed by all the parties hereto, pertainingto certain economic data which was unavailable at the time of the hearing herein. Thestipulation Is hereby received and incorporated as part of the record herein. GOLDBLATT BROS., INC.163partment store chain.including-approximately 19 retail stores' in the States of Illinois,Indiana,.and Wisconsin.Respondent, in the, course and conduct of its business opera-tions during the calendar year 1956, purchased for use and sale by its various storesmerchandise originating outside the State of Illinois valued in excess of $50,000,000.During the same period, Respondent sold and shipped merchandise directly to cus-tomers across State lines valued in excess of $1,500,000.The gross volume of busi-ness done by the entire chain was more than $50,000,000 during the calendar year1956.Respondent admits, and I find, that at all times material herein it has beenengaged in commerce and its operations affect and have affected commerce withinthe meaning of Section 2(6) and (7) of the Act.Ii.THELABOR ORGANIZATION INVOLVEDRetailClerks International Association,AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaning of Section 2(5) of theAct.M. THE UNFAIR LABOR PRACTICESRespondent operates approximately 19 retail stores, most of them in the Chicagometropolitan area. It has about 6,000 regular employees which number is increasedto 8,000 to 10,000 during its star sale in May and during the period from Thanks-giving to Christmas.Of the 6,000 regular employees more than half are retail andclerical employees who have no collective-bargaining representative.According tothe testimony of Louis G. Melchior, Respondent's vice president, it has been Re-spondent's "policy,.and position, [since 1947].that the Union, the RetailClerks Union, would not be of benefit" to these employees.During the Union'scampaign carried on in a number of its stores, including the one at 91st Street andCommercial Avenue in the city of Chicago where all the incidents with which we areconcerned took place, it was Respondent's "preference" thatits salesand clericalemployees refrain from designating the Union as their collective-bargaining repre-sentative?Melchior further testified that in July 1956, during a campaign to or-ganize Respondent's sales and clerical employees, the Union conducted "extensivecircularizing of all of the Chicago area stores. . . . The circulation was quite regu-lar, . . . nearly every store was hit at least once every other week, sometimes everystore was hit during [every] week,.itwas a pretty persistent campaign."Dorothy Smith, the alleged discriminatee herein, was employed as a full-timechecker in the food division of the 91st Street store in 1951.As such, she was sta-tioned with a cash register at a counter where she computed the total amount of, andreceived payment for, the customer's purchase.On Mondays and Thursdays thestore was open from noon to 9 p.m., and Smith, together with the other food checkersand sales personnel, complied with that work schedule. She continued in such -full-time employment until July 31, 1954, when a break in service occurred due to herpregnancy.She returned to the food division on February 8, 1955, as a part-timechecker because Mrs. Edwards, the personnel manager for the store, told her shecould not use her on a full-time basis. Smith continued as a part-time checker forseveralmonths and then was returned to full-time work on which basis she wascontinuously employed until her services were terminated on April 18, 1957. InSeptember 1956, Food Supervisor Sachs changed her working hours so that sheworked Monday and Thursday mornings and did not have to work during thoseevenings.When requested to do so, however, Smith worked those evenings andon Saturdays.During her employment, Smith, when not busy at the checkout counter, was en-gaged in marking food prices up or down as directed by Respondent's main office.Asother duties hereafter detailed were assigned to her, she spent less and less time atthe checkout counter with the result that at the time of her termination she "spent avery small percentage of [her] time checking." She relieved in the liquor departmentduring lunch and coffee breaks, and when the liquor manager was on vacation shespent the entire day in that department and had the responsibility of opening andclosing the department.She also relieved as a saleslady in the cookie department,the bakery department, the delicatessen department, and "the butcher department."During inventory periods she spent practically all of her time in that activity.Respondent was within its legal rights in maintaining this policy and preference. Ithas been noted only to show that Respondent preferred that its sales and clerical em-ployees would not designate the Union as their collective-bargaining representative.Re-spondent recognized and maintained collective-bargaining relationship with a number ofother unions representing between 15 and 20 percent of its 6,000 regular employees. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD.In September 1956, when Sachs was -installed as manager of the food division,he asked Smith if she would, be -willing; to learn his office. work so'that she could re-lieveDorothy Walski, his secretary, when the latter went on vacation or became ill.She worked with Walski for a few days and, when Walski went to a hospital in thelatter part of October 1956, Smith did the office work for about 5 weeks. Sincesometime prior to 1954, she was entrusted with $1,000 in cash to be used for makingchange for all cash registers in the basement store and on the main floor.The Union began its organization campaign at the 91st Street store in the springof 1956 and, at least since September of that year, caused its campaign leaflets to bedistributed about once a week to the approximately 225 employees as they enteredthat store.Smith joined the Union in October 1956. Several weeks later, a unionrepresentative asked if she would like to work on a union committee and gave hersome applications for union membership.Thereafter, Smith discussed the Unionwith other employees and, with them, decided to have a meeting at a nearby YMCAon or about December 18.At the meeting, there was "a discussion of what theUnion could do, what benefits the employees could receive by having a union, anda general discussion about union activities."At this meeting, Smith was elected as"committee woman for the Union."One of the persons Smith talked to -about the Union was Pearl Orr, then themanager of Respondent's candy and cookie department.Orr asked Smith for acouple of applications for union membership and told Smith she would give them tothe girls in her department.Another meeting of those interested in the Union washeld at the nearby Steelworkers' Hall on January 29, 1957, which a number of em-ployees were invited to attend by Smith.A discussion similar to that engaged inat the December 18 meeting took place. Smith distributed some of the applicationsfor union membership to approximately 30 to 40 employees, mostly in the basementstore where the food division was located, and at the lunch counter. She also talkedto employees about the Union at Respondent's lunch counter at coffee prior tochecking in for work, at coffee breaks, and at lunch.One morning, several weeks after the January 29 meeting above described, Smithreceived a union leaflet at the store entrance and carried it to the coffee counter wherePearl Orr was seated.As Smith was about to put the leaflet in her purse, Orr toldher she could report her for that conduct.When Smith asked what it was that shecould be reported for, Orr answered that it was "for union activities." 3No claimbeing made that Smith's conduct was in violation of any rule imposed up Respond-ent's employees, I conclude that by Orr's threat Respondent interfered with andrestrained its employees in the exercise of rights guaranteed by the Act and therebyviolated Section 8(a) (1) thereof.About 11:15 a.m. on April 18, 1957, Rosen told Smith that Mrs. Edwards, per-sonnel manager for the store, wanted to see her in the personnel office. Smith didas directed and was informed by Edwards that her job as "checker & steno." wasbeing abolished.Smith remonstrated that she had been hired as a food checker, andwhile she had been helping out in other jobs, Sachs had assured her that when theother work was done she was to go back to checking. She specifically asked Edwardsto be returned to her job as full-time checker but was informed that Edwards hada "full line of checkers" with whom she was satisfied. Smith then asked whetherthere was not some other job available in the store and was told that there was not.Edwards mentioned that Smith had not worked Saturdays and evenings and the latterreplied that she never asked not to work on Saturadys or evenings, and that she hadalways worked when and where she was asked to work. Edwards called the payrolldepartment and gave instructions to pay Smith for the remainder of that week andfor 2 weeks' vacation. She then told Smith to get her timecard and that she wouldsign it.Smith returned to Rosen's office in the food division and told her friend, IonaCallahan, manager of the bakery department, Dorothy Walski, and Rosen, that herjob had been abolished.Turning to Rosen, she asked whether he was satisfied withher work and he assured her that he was. Rosen left the office immediately andwas followed by Callahan who asked him "what [was] going on?" Rosen answered:"I don't know.There is more to it than we know."Smith took her timecard to Edwards' office to be signed by 'her but found thatshe had gone out for lunch.A secretary instructed her to take the card to Mr.3The findings pertaining to Orr's conduct are based on the credited testimony of SmithThough Orr denied Smith's versionof the incident, her denials, though most vigorouslyexclaimed. failed to impress me.The credibility resolutionisbasedon my observationof the demeanorof the witnessesinvolved as they gave their testimony. Smith impressedme as beingworthy of belief ;Orr did not. GOLDBLATT BROS., INC.165Walters, the store's operating superintendent.Smith went to Walters'- office, askedhim to sign the card, and added that she "supposed" that he knew that her job hadbeen abolished.Appearing to be surprised, Walters told her he "just found out aboutit." 4Smith took the signed card to the payroll office and received the wages andvacation pay due her. She returned to the basement, got her coat, and went to lunchwith Callahan and Walski.The foregoing findings pertaining to the events of April 18, other than the con-versation between Callahan and Rosen, are based on the credited testimony of Smithand, in the material substance, are undenied.Respondentcontends,however, thatmore than what has just been found occurred on April 18, and that the further evi-dence produced by it establishes "that Mrs. Smith left the Company [on April 181after refusing to discuss another position with the Company' when her job at the91st and Commercial store was abolished for economic reasons."In partial support of that contention, Edwards testified that in her conference withSmith during the morning of April 18, after telling her that her job was being abol-ished, she told Smith that if she could work evenings and Saturdays, Edwards couldfind another job for her; that Smith stated that Edwards knew that she did not workevenings and Saturdays; that Smith then asked why the job was being abolished andthat Edwards informed her that Respondent did not "have a position like that in anyother store except State Street"; that when she suggested that perhaps she couldfind Smith a position in another store the latter stated that because she lived nearbyshe ought not be required to travel in order to work in another store; that Edwardsthen asked her to report on the following day, Friday, at the central office of Re-spondent on State Street for an interview with C. J. Malin, personnel manager forall of Respondent's stores, and perhaps he could find her a job at State Street, butthat Smith replied that she was not interested in working at another store; and thatEdwards nevertheless told her that she was going to call Malin and make an appoint-ment for Smith for the following Monday and that thereupon Smith left her office.Edwards also testified that Smith came back to her office about 2 or 21/2 hoursafter lunch and, though Smith had been "verynice"during the morning interview,and on all other occasions,"her whole attitude was [now] changed"; she was now,'very belligerent," and in a "very loud.rasping and sharp" voice, which "peopleoutside [the] officemighthave heard," demanded to know why she was being dis-charged; that Edwards told her that she was not being discharged but that Respondentwas merely abolishing her job; and that when Smith stated that the reason she wasfired was because she belonged toa union,Edwards denied knowledge of that fact.Edwards made a code notation on Smith's personnel record to indicate that herjob was eliminated on April 18, 1957. In response to a query noted on the recordas to whether or not Smith should be rehired, Edwards had written "no," followed bya code designation of the reason for that refusal-because, "she was belligerent andshe was justmeanabout leaving." 5Smith specifically denied that duringthe morningconference of April 18she saidanything about refusing to travel to work, and denied that Edwards told her shewould arrange an appointment for her with Malin on the following day or thatEdwards had said anything about going to State Street. Indeed, Smith crediblytestified that it was not until after April 18 that she ever heard Malin's name men-tioned or knew who Malin was.With reference to Edwards' testimonyconcerning asecond conference allegedly held during the afternoon of April 18, Smith categori-cally denied that any such conference took place.On the entire record, and from my observation of the demeanor of the two wit-nesses asthey testified, I am convinced and find that only one conference was heldbetween Edwards and Smith on April 18, and that there was no afternoon conferenceon that day as claimed by Edwards. I further find that Smith's testimony, hereto-fore reported, pertaining to all that was said at the morning conference of that daytruly reflects the sum and substance of the only conversation between these twowomen on that day and that she was not referred to the central office for placementelsewhere.Smith's demeanor, and the manner in which she testified, impressed memost favorably as being a witness worthy of belief.Her testimony was given inforward and convincing manner, and without substantial inconsistency.Edwards, onthe other hand, appeared to be unusually eager to mold her testimony so as to be ofassistance to Respondent, and gave testimony in substantial and violent conflict*Walters did not testify.However, Freeman, the store manager and Walters' superiortestified he talked with Walters about Smith's termination about 2 weeks prior to April 186While Edwards testified that these notations were made about 5 days after Smith left,it is undisputed that the events that prompted these entries allegedly occurred on April 18 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the sworn statement given by her to a Board agent 7 months earlier, and atvariance with the testimony of other witnesses called by Respondent.Thus, when Edwards was first asked by Respondent's counsel"what,if anything,did [Smith]say about union activities"at the alleged afternoon conference of April18,Edwards testified she could not. "recallhermentioninganythingabout the"Union."But,when Respondent's counsel by a leading question next asked herwhether Smith"didn't say at that time that the reason she was fired was becauseshe belong to a Union,"Edwards testified that shethoughtthat Smith made such astatement.However,in a sworn statement given to a Board employee on December11, 1957,-Edwards stated that "no mention of unionaffiliationor union activities wasmade between Smith and myselfat any time.The first knowledge I had of Smith'sunion activities was-some weeks after her layoff when I saw her passing out unionleaflets at the door."[Emphasis supplied.]Another serious contradiction is found in Edwards' testimony pertaining to herfollowup of the appointment she allegedly made for Smith for an interview withMalin.With respect to that subject, her direct testimony when questioned by Re-spondent's counsel was as follows:-Q. Now, did you hear from Mr. Malin or anyone else after [Smith left theoffice on April 18]?A. No, I didn't.Q. Pertaining to Dorothy Smith?A. No, I didn't.Q.Well, for the purpose of refreshing your recollection, do you recallwhether or not he called you as to why Mrs. Smith did not show up for themeeting?A.Well, hehad her name on the calendar and she didn't show up so hewanted to know what happened to her.Putting aside the inconsistence of this testimony as to whether or not she heardfrom Malin at all, her last answer indicates that it is her contention that it wasMalinwho initiated this conversation and made the call. Seven pages later in the transcript,her testimony reads as follows: "I called Mr. Malin before I typed [the final entrieson Smith's personnel record] and asked if she had shown up, and he said she didn't."Her sworn statement of 7 months earlier, however, reads as follows: "As to Smith,I do not knowif she reported to the State Street Store. I waited about a week beforeremoving Smith from.the payroll and I did so when at that timeI did not hear fromthe State Street Store."The most serious inconsistency exists, however, with respect to Edwards' basictestimony that a second conference with Smith was in fact held during the afternoonof April 18, a fact categorically denied by Smith. It will be recalled that at the hear-ing Edwards testified in detail as to what allegedly occurred at that afternoon meet-ing.However, in her long six-page sworn statement of the previous December,Edwards made no mention of an afternoon meeting on April 18. 'Indeed, in thatstatement, following her narrative of what occurred at themorningmeeting of thatday, she affirmatively swore: "This was theonlyconference I had with Smith regard-ing her lay off." [Emphasis supplied.]The relevancy and effect to be given tothis inconsistency is intensified when it is considered in the light of Edwards' furthertestimony that it wasonly because of Smith's alleged belligerency at the alleged after-noon conferencethat she was prompted to enter a "do not rehire" on Smith'spersonnelrecord.Having found that there was no afternoon conference between Smith and Edwardson April 18, I further find that the reason noted by Edwards on Smith's personnelrecord for the determination not to rehire her is not the true reason for that decisionand that search must be made elsewhere to find out why Smith was not to be rehired.In making that search, I have been duly mindful that the burden rests on theGeneral Counsel to establish by a preponderence of the evidence that Smith's termi-nation and Respondent's announced intention not to rehire her were prompted byher union activities.However,the mere fact that a false and nonexistent reasonwas assigned for the determination not to rehire Smith is not without significance.And, in weighing the effect to be given to the sham reason assigned for the determina-tion not to rehire her, it must be remembered that Smith had been a faithful andcompetent employee of Respondent for approximately 7 years, and hadneverbeencriticized, for the performance of any of the many tasks to which she had beenassigned.During that period she had served not only as a checker, but also as asaleslady in at least five departments of the food division which does an annualbusiness in excess of $1,250,000, and had been offered the position of manager ofone of those departments. Indeed, as Rosen stated in an affidavit given to a Board GOLDBLATTBROS., INC.167agent before the complaint issued herein,"Smith could perform anyjob in thegrocery department."Though Smithhad more senioritythan the four or five checkersretained onApril 18, the juniorcheckers were retainedand Smith's services were terminated.Indeed, on April 15, just 3 days before Smithwas discharged,a checkervacancyoccurred in the grocery departmentand, though Freeman,manager of the entirestore,and Rosen,food supervisor, both testified that the questionof terminatingSmith's services was under discussion and considerationbetween themfor a, weekor ten days prior to April 18, Smith was not offered that vacancy.Instead, it wasfilled on April 15 by the transfer of Viola Marsh, who, prior to that time, wasengagedin the storeas a telephoneoperator.This, notwithstanding Edwards' swornstatementthat it was "company policy to offeran employeewho was to be laidoff for lack of work another job in the same store."Respondentsteadfastlymaintainedthat because of the heavy "investment" ithad in thetrainingand experience of employees with service of 5 yearsor more,itwas Respondent's policy before discharging such employees to send them to thecentral personneloffice on State Streetfor assignmentin other stores, and that infact 90 percent of the persons so referred were placed elsewhere by Respondent.Smith, however,as haspreviously been found, was not so referred.Not only am Iunable to credit Edwards' testimony that she referred Smith to the central office foremployment elsewhere, but all the testimony of otherwitnessesfor the Respondentseeking to establish that an appointment with Malin had been made for that purposeis equally unconvincing. In view of the unanimity expressed by all of Respondent'smanagementofficials who testified on this subject that it was well-established com-pany policy of long standing to refer all 5-year employees who were laid off to thecentral office forassignmentelsewhere, I find it difficult to understand why Freeman,as he testified, should call Malin abouta week or 10daysbefore April 18,beforethe decision to abolish her job had been reached, and, insofar as the recorddiscloses,without inquiring of Edwards whether any other vacancy existed in the store, andinform Malin that he "would like to have Mrs. Edwards send [Smith] down to [him]for transfer to some other" store. In this connection it must be remembered thatFreeman was manager of a store doing an annual retail business of approximately$7,000,000.Why Freeman should, at that time, show such an interest in performinga task that Edwards, the personnelmanager,considered to be her routine duty wasnot explained. In any event, Malin testified that he could not remember ever hearingof Smithpriorto April 18, the day Edwards allegedly called him to make an appoint-ment for Smith.Itwas Respondent's position throughout the proceeding that Smith was not dis-charged, but that her services were terminated at the 91st Street store because herposition was abolished. In support of that contention Freeman testified, as previ-ously noted, that about a week or 10 days before April 18, he consulted "down-townmanagement,"with both Malin and Melchior,the latter being Respondent'svice president, before the final decision was made to abolish Smith's job. In viewof Malin's further testimony that all store managers have "authority to eliminate ajob,.that theydo nothave to consult [the main office] when they eliminate aposition" such as Smith occupied, no explanation was offered why Freeman founditnecessary to consult persons so high in Respondent's oligarchy to eliminate aposition so routine as the one occupied by Smith.6On the entire record, and from my observation of the demeanor of the witnesses,I am convinced and find that Smith was discharged by Respondent on April 18because of her union activities and that Respondent's defense that "Smith left theCompany after refusing to discuss another position with the Company when her jobat the 91st and Commercial Street store was abolished for economicreasons" wasnot sustained by the evidence. Instead, I find that this defense was interposed as asubterfuge to cover the true reasons for the discharge.The record establishes clearly that top management officials were aware generallyof union organizational activities.The record also establishes amply that Respond-ent had knowledge that Smithwas anactive protagonist for the UnionIn view ofthe fact that Smith solicited union membership from 30 to 40 employees in thebasement store, and at Respondent's lunch counter, it seems reasonableto assumethat Respondent must have become aware of that activity by Smith. In any event,it isundisputed that Orr, then themanagerof one of the departments in the food6It should be noted, however, that Respondent's testimony on this phase of this casewas also inconsistentThus in addition to Malin's denial heretofore noted. Melchiortestifiedthat the firsthe "knew of the Dorothy Smith incident was when [he] receivedcopies of the union leaflet attacking her discharge as unfair and discriminatory " 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivision,was expressly made aware of the active role played by Smith in advancing;the Union's campaign in the store.Not only had she received several applicationsfor union membership from.Smith,but, according to Orr's own testimony,she wasapprised by Smith of the latter'sattendance at the union meeting of December1956.Orr testified that she had been invited by Smith to go to the"Y" for lunchone afternoon together with George'Sutich,the Union's business agent,and referredto byOrr as "the head union man."I am aware,as Respondent emphasizes in its brief,that there is no direct evi-dence to show that Freeman or other top management officials who may haveordered or sanctioned Smith'sdischarge had knowledge of her union activities.But the absence of such direct evidence is not fatal to the ultimate conclusion Ihave reached in light of what I consider strong circumstantial evidence to supporta reasonable inference that such management officials must have been aware ofSmith's active union activities.The principle that knowledge of union activities,no lessthan discriminatory motive, may, and often of necessity must, be basedupon reasonable inference drawn from circumstantial evidence,isone firmly estab-lished by judicial precedent.See, e.g.,N.L.R.B. v. Link-Belt Company,311 U.S.584, 602; F.W. Woolworth Company v. N.L.R.B.,121 F. 2d 658 (C.A. 2). Theevidence,which incidentally is not all circumstantial,and which in my view issufficient in strengthwhen cumulatively considered,to offset Freeman's denial, andto support a contrary inference,isas follows:Orr's direct knowledge of Smith's active role in the Union as heretofore detailed.Orr's testimony in this respect,coupled with her avowed unionanimus,most forciblyexpressed both by word of mouth and by her demeanor on the witness stand, makesit impossible for me to credit her testimony that she never told "any executive orsupervisor of the Company of Smith's activities in connection with the labor union."Thus, in her conversation with Smith and Callahan following the union meeting,when Callahan suggested that they would ultimately get her to join the Union,Orr answered that it would only be over her "dead body." At a meeting of super-visors at the 91st Street store addressed by Melchior after the filing of the Union'spetition for representation on August 2, 1957, Orr in an "explicit [and] definite"manner volunteered"her opinion.that the Union would not be helpful to theemployees."Though Orr was within her rights in expressing her belief, it shouldbe noted that Melchior testified that "there was nothing[he] said to her to en-courage that opinion,"but that she simply "was soured on the subject."That Orr was particularly angered by Smith's union activity is demonstrated bythe threat she made to Smith that the latter could be reported for her unionactivities.Her denial of that threat was no more convincing than her extremedenial that she ever saw "a circular in Dorothy Smith's possession."I so con-clude in view of her further testimony that there was nothing"unusual about anemployee having a union circular in her possession in the Goldblatt store," thateverybody"who passed through the door [was] given a circular" and that she saw"rank and file employees,like salesgirls,and stockboys and elevator operators read-ing [and] handling them."Turning now to the circumstances under which Smith was discharged on April 18,the record discloses flagrant inconsistency in the testimony of practically every wit-ness offered by Respondent as to how that discharge was brought about. In hersworn statement of December 11, 1957, Edwards stated "it was part of [her] jobto compare the sheets of departments against the payroll and[she] therefore founditnecessaryto dispense with one employee" andsheelected to abolish Smith's job.At the hearing, however, she testified that she didnot"have the authority to decidethat a job should be abolished." She further swore in her affidavit that "the deci-sion to let Smith go was reached in a conference between Clifford Walters andmyself."She made no suggestion in that affidavit that Rosen or Freeman playedany part in the decision to terminate Smith,other than that Rosen was instructedto send Smith to her office.At the hearing, however, she testified that at an un-disclosed time prior to the morning ofApril18, Freeman had discussed the matterof personal reduction withbothMr. Walters and herself,and that it was because ofFreeman's "order" on that morning that she asked Smith to come to the office forthe termination conference.Freeman testified that he was engaged in discussion with Rosen for a week or10 days concerning the abolition of Smith's job and that the first time he talked toRosen about the matter was 2 weeks prior to April 18. Rosen,however, in hisaffidavit given to a Board agent on December 3, 1957, categorically stated that he"did not talk to Walters or Freeman about letting Smith go prior to her discharge."Though,according to Rosen's affidavit,the only person who played any part in thedecision to discharge Smith were he and Edwards,at the hearing he testified that GOLDBLATTBROS., INC.169he never discussed "Dorothy Smith's employment.with Mrs. Edwards."And,while Freeman testified that he talked to Walters 2 weeks prior to April 18 abouteliminating Smith's job, Smith's testimony stands uncontradicted that Walters toldher on April 18 that he "just found out about it," and that he appeared surprised atthe action taken.When there is added to these inconsistencies the conflicting testimony of Edwardsheretofore detailed as to the alleged afternoon meeting with Smith on April 18,the false reason assigned for the "do not rehire" policy adopted for Smith, andRosen's statement at the time of Smith's discharge that there was more to thattermination "than we know," an array of facts was presented which made it in-cumbent on Respondent to establish a nondiscriminatory reason for Smith's discharge.That defense was, as announced by its counsel during the course of the hearing,that "Smith's job was abolished as part of an economy program which went intoeffect in [the 91st Street] store, particularly in the food department, which wascarried out throughout the chain, which resulted in elimination not only of her jobbutmany other jobs, including the food supervisor of that store. . . . that, inaccordance with Company policy, arrangements were made to find some other posi-tionfor her in another store, inasmuch as there was nothing then in existence inthat store.That she was supposed to come down and see [Malin] for placementin someother job, and she never showed up."The latter part of that defense has already been discredited and rejected.Noram I convinced that Smith was discharged as part of the economy program re-ferred to immediately above. Insofar as that program concerned itself with econo-miesto be effected "throughout the chain," Allan Marver, director of operationsfor all of Respondent's stores, testified that Respondent substantially reduced "aheavy executive trainee staff, . . . and a heavy merchandise field supervisory staff,"the positions of 18 "reorder buyers . . . were eliminated," the number of buyersand merchandise men were reduced, a substantial number of "carpenters, elec-tricians, painters, elevatormen, repairmen" were eliminated, and the periods be-tween which windows were washed and light bulbs changed was extended. Sig-nificantly, however, there apparently was no reduction in sales personnel in any ofRespondent's stores, or in checkers at those stores where it continued to maintainits food divisions, including the 91st Streetstore.Freeman, the manager of thatstore, testified that up to the time of Smith's discharge, the only economies effectedwere to eliminate the position of manager of the millinery department and con-solidating it with the dress and coat department and the elimination of a nightcrew of two engaged in replenishing the shelves with food supplies for sale on thefollowing day?No checkers, or sales positions which Smith was competent tofill,and which she had filled, were eliminated dunng that period.And, thoughthe sales volume for the entire store showed a decrease for the period commencingJanuary 1, 1957, to the date of Smith's discharge over the corresponding period in1956, the sales volume of the food division showed an appreciableincrease.In arriving at my ultimate conclusion that Respondent's conduct was discriminatoryand in violation of the Act, I find it unnecessary to determine whether, in fact,her position as "checker & steno." was abolished as part of an economy drivethroughoutRespondent's entire organizationto reduce operating costs.8 I have soconcluded because even if it be assumed that a reduction in force was necessary,I find that the selection of Smith was discriminatorily motivated.Thus, thoughSmith had greater seniority and experience, and everyone considered here a "good"and faithful employee,noneof the four or five checkers with less seniority werelaid off.9 Included in this latter group was Viola Marsh who, insofar as the recorddiscloses,had no experience as a checker and was later removed from thatposition,but was nevertheless installed in a checker vacancy on April 15, whileSmith'sterminationwas underconsideration,and only 3 days before that termina-7 Rosen, however, testified that at the time Smith was terminated, no one else "wasletout,"and that the night crew mentioned by Freeman was not terminated untilapproximately 2 weeks laters Edwards admitted that she had so classified Smith's job on her records although shehad no authority to create such a classification which was nonexistent in the remainderof Respondent's organizationJob classifications were exclusively within the jurisdictionof the State Street central office, and, according to the records of that office, Smith's jobwas that of checker.The testimony is conclusive that during the entire period of Smith'semployment, including the last day she worked, she did some checking almost every day,but did no stenographic work.9None of these checkers devotedalltheir time to checking.All of them also performedsome of the same clerical work performed by Smith. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was made effective.And, when Smith specifically asked to be installed as afull-time checker,Edwards merely replied that she was satisfied with the staff ofcheckers she then had.I do not credit Edwards'testimony that in the morning interview on April 18Smith indicated that she would not, or could not, work evenings or Saturdays,the onlyreason ascribedby Edwards for not finding "another position in the storefor [her]. "In view of Edwards' inconsistent and false testimony as heretofore found,I find it impossible to credit her version of that portion of the interview as opposedto that given by Smith who testified,credibly,that she asked Edwards if she "couldn'tgo back to food checking...full time,"and "if there was anything at all . .another job in the store,"and that she received a negative answer to both requests.Those refusals foreshadowed the later entry on Smith's personnel record that shewas not to be rehired in any capacity.By reason of all the foregoing,I find that Respondent discharged Smith on April18 because of her union activities and that by doing so it violated Section 8(a)(3)and (1)of the Act.There remains for consideration the allegation that Freeman interrogated LouiseRussell regarding her membership in the Union.Aftergiving Russell's testimonythemost favorable construction that can be placed thereon,I conclude that theGeneral Counsel has not established his allegation by a preponderance of the evidenceand shall,therefore,recommend that the same be dismissed.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Respondent's unfair labor practices strike at the heart of rights guaranteed em-ployees by Section 7 of the Act.io The rights involved are closely related to othersguaranteed by Section 7. In view of the nature of the unfair labor practices foundabove, there is reasonable ground to anticipate that Respondent will infringe uponsuch other rights in the future unless appropriately restrained.Therefore, in ordertomake effective the interdependent guarantees of Section 7, I shall recommendan order below which will in effect require Respondent to refrain in the future fromabridging any of the rights guaranteed employees by said Section 7.11Having found that Respondent discharged Dorothy Smith on April 18, 1957, inviolation of Section 8(a)(1) and (3) of the Act, I shall recommend that Respondentoffer her immediate and full reinstatement to her former or a substantially equiva-lent position,12 without prejudice to her seniority and other rights and privileges,and make her whole for any loss of pay she may have suffered by reason of thediscrimination against her, as found above, by payment to her of a sum of moneyequal to the amount of wages she would have earned, but for the said discrimination,between April 18, 1957, and the date of a proper offer of reinstatement to her asaforesaid; and that the said loss of pay be computed in accordance with the formulaand method prescribed by the Board in F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire recordin this proceeding, I make the following:CONCLUSIONS OF LAW1.GoldblattBros., Inc , is, andhas been atall times material to this proceeding,an employerwithin themeaning of Section 2(2) of the Act.10 SeeN L R.B v. Entwistle Mfg.Co,120 F. 2d 532(C A 4).U SeeMay Department Stores d/h/a Famous-Barr Companyv N.L R B.,326 U.S 376;Bethlehem Steel Companyv.N L.R B.,120 F 2d 641(C A D C.)'In accordance with the Board's past Interpretation,the expression"former or a sub-stantially equivalent position"is intended to mean "former position wherever possible,but If such position is no longer in existence, then to a substantially equivalent position."SeeThe Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch.65 NLRB 827. GOLDBLATT BROS., INC.1712.RetailClerks InternationalAssociation,AFL-CIO, is, and has been at alltimesmaterial to thisproceeding,a labor organizationwithinthemeaning ofSection 2(5) of the Act.3.By discriminatorilydischargingDorothy Smith, as found above,Respondenthas engaged in and is engaging in unfairlabor practices within themeaning ofSection 8(a) (3) of the Act.4.By interfering with,restraining,and coercingemployeesin the exercise ofrights guaranteed them by Section 7 of the Act, as found above,Respondent hasengaged in and is engagingin unfair labor practices within themeaning ofSection8(a)(1) of the Act.5.The aforesaid unfair laborpractices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendationsomitted frompublication.]SUPPLEMENTAL INTERMEDIATE REPORTOn November 28, 1958, I issued my Intermediate Report herein finding,inter alia,that on April 18, 1957, Respondent discriminately discharged Dorothy Smith,formerly employed in the food division of Respondent's 91st and Commercial Streetsstore, in the city of Chicago, because of her union activities.Respondent havingfailed to file exceptions to that report within the time fixed by law,the Board, onJanuary 5, 1959, refused to accept or consider said exceptions and, instead, adoptedthe findings,conclusions,and recommendations contained in my Intermediate Report.On February 9, 1959, Respondent filed a motion with the Board to vacate itsorder of January 5, 1959, and "to permit Respondent to introduce evidence show-ing the complete closing down of the food departments in Respondent's stores."The accompanying unverified and unsupported statement accompanying that mo-tion,signed only by its attorney, alleged that "as of January 31, 1959, thefooddivi-sion,[in the 91st Street store], after having been operated for a periodin excessof 30 years, wascompletely discontinuedbecause of the losses which resulted fromthe operation" thereof.The statement further urged that the proffered evidencewould "conclusively establish the correctness of Respondent's contentionthat thefood divisionwas in financial difficulty and establish an innocent and legal motivefor the termination of [Dorothy Smith] who was employed as anextraat the 91stand Commercial Streets store."On March 5, 1959, the Board issued its orderdenying the foregoing motion.'Thereafter, on January 4, 1961, the United States Court of Appeals for the Sev-enth Circuit denied the Board's petition for enforcement of the Board's Order adopt-ing my Intermediate Report, and remanded the case to the Board with directions toreopen the proceedings for the purpose of receiving "the testimony which was notavailable at the time of the hearing . . . and to consider the exceptions which theRespondent has tendered."Pursuant to that remand by the court, the Board, on August 7, 1961, ordered therecord herein reopened and a further hearing be held before me "for the purpose ofreceiving additional evidence consistent with the Court's remand," and that I 'pre-pare a Supplemental Intermediate Report containing findings of fact upon theevidence received pursuant to the provisions of that order, conclusions of law, andrecommendations.The hearing upon that remand was held before me in Chicago, Illinois, on Sep-tember 13, 1961.At that hearing, all parties were represented by counsel or otherrepresentative and were afforded full opportunity to be heard and to introduce evi-dence in accordance with the order of remand above described. Since the close ofthat hearing, briefs have been received from the General Counsel and Respondentand have been duly considered.Upon the record made at the reopened hearing,2 I make the following:ADDITIONAL FINDINGS OF FACTAs indicated above, Respondent represented to the Board, in its motion of Feb-ruary 9, 1959, and apparently convinced the court of appeals, that it had evidencei All emphasis found in quotations throughout this report has been supplied by me.2Respondent's written request of October 13, 1961, which I have treated as a motion, tocorrect the following portions of the transcript of testimony is hereby granted: On page591, line 20, change "$50,000" to $350,000," and on page 593, line 1, change "no func-tions" to "new functions " I also grant the General Counsel's motion to correct page 582of said transcript to show that exhibits 1M through 1P were received as General Counsel'sExhibits Nos. 1M through 1P and not as Respondent's Exhibits Nos IM through 1P. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would show that on January 31, 1959, thefood divisionof the store hereinvolved "wascompletely discontinued"because of the losses which resulted fromits operations, and that it also proposed to show "the complete closing down of thefood departments in [all of] Respondent's stores."However, Louis Melchior,Respondent's vice president, the only witness who testified at the reopened hearing,failed to substantiate either of Respondent's representations to the Board and thecourt.Melchior testified that the food division of the store in which Smith was employed,as well as the food divisions in nine of Respondent's other stores,had at least nine"departments," viz,meat, produce, grocery, bakery, liquor, candy, cookies, res-taurant, and delicatessen, the latter including the sale of prepared meats, butter,eggs, and milk.On cross-examination, however, he testified that the onlydepart-mentsclosed on January 31, 1959, at the 91st Street store were the first three desig-nated in the above group, and that the remaining six departments were still beingoperated at the time of the reopened hearing on September 13, 1961.He also ad-mitted that in 9 or 10 stores operated by Respondent, including the 91st Streetstore, food divisions were still being maintained,and that the "food operations, . . .retained" have an annual volume of about $8,000,000.In performance of the duty imposed on me by the order of remand, I find "thaton January 317 1959, the food division of the store here involved was [not] com-pletely discontinued," and that there was no "complete closing down of the fooddepartments in Respondent's stores."In arriving at my ultimate conclusion as to the effect to be given to Melchior's testi-mony at the reopened hearing, I have given consideration to his testimony at theoriginal hearing,and to what extent the testimony he gave on September 13, 1961,was available to him and other officials of Respondent who testified, but apparentlynot deemed worthy of mention when they appeared as witnesses at the original hearingon July 16, 1958.Thus, though Melchior's earlier testimony covers 40 pages ofthe transcript, there was not even a suggestion by him, or any other witness, that Re-spondent then had under consideration theclosing of any of the food divisions of anyof Respondent's stores.Melchior's testimony pertaining to Smith's discharge waslimited to one line of the transcript-the mere fact that her services had been ter-minated-that he had been advised by the store manager that Smith's job "hadbeen abolished," and no more. Indeed, Respondent'ssoledefense at the originalhearing was that Smith "left the Company [on April 18, 1957] after refusing todiscuss another position with .the Company where her job at the 91st and CommercialStreets store was abolished for economic reasons."After carefully considering the entire record, I adhere to my original conclusionthat Smith's services with Respondent were terminated because of her union activities.There never was any question in my mind that in the spring of 1957 Respondent was,as I presume management is, and has been at all times,engaged in effecting economiesin its operations.3 It was for that reason that I made the alternative finding in myIntermediate Report that even if it be assumed that Smith's job was abolished as partof a chainwide economy program to reduce expenses, her discharge was discrimi-nately motivated.With all due respect to the observation of the court of appeals that I seem "to havebeen under the impression that the food division [at the store in question] wasprospering," I respectfully disavow entertaining any such impression. ,Indeed, I wasnot called upon by Respondent to consider whether the food division was prosperingor losing money.My only reference to anything bordering on that subject was myfinding based on Respondent's own testimony, its exhibit No. 4, which showed thatduring1957, the last year preceding Smith's discharge. the sales volume of the fooddivision showed anincreaseover 1956, and that the volume for the first five biweeklyperiods in 1958 showed anincreaseof 6.3 percent over the corresponding periods in1957, while the "Total Store" volumedecreased7.7 percent.Assuming, as l always have, that Respondent was engaged in an economy programto reduce its expenses,that does not explain why Smith was selected not only fortermination,but was also designated on Respondent's personnel records as a formeremployee who was never to be rehired, contrary to Respondent's policy that 5-yearemployees who are laid off for economic reasons are referred to Respondent's centraloffice forassignmentelsewhere.Smith, however, was denied this established policys See my originalfindings pertainingto the testimony of Allen Marver, director of opera-tions for all of the Respondent's stores,and that of Irving Freeman. manager of thenist Street storeIn additionto the testimony there alluded to, Marver testified thatthere is"acontinuing campaignin our Company to keep our expensesat a minimum andwe have to look at new areas forexpense reduction " WEISMAN NOVELTY COMPANY173privilegenotwithstandingthatthere was not one shredof credibletestimonythat herpast performancewas anything but highly satisfactory.My ultimateconclusionisbuttressed by Respondent's belated attempt to justifyits selectionof Smith fortermination on the allegedground,firstadvancedin its un-verified statement in supportof the motionto vacate the Board's order of January 5,1959, andlater urgedupon the courtof appealsthatSmith wasan "extra."No evi-dence to support such a contentionwas offeredat either the original or reopenedhearingIndeed,Respondent'sown witness,Chester J.Malin, general personnelmanager forthe entire chain, when questioned at the originalheating asto how Smithwas classifiedon the books of the Company,testifiednot that shewas an"extra," butthat she wasclassified as "checker and stenoto the grocerymanager."Concerningher status,Malin testified that Smith cameto work forRespondent inApril 1951as a checker,took a leave of absence due to illness for a month or so inJanuary1953, was "terminated because of pregnancy" in August1954, and came backin February 1955, and worked20 weeksparttime andfull time thereafter,although5 weeks in 1956she worked [an undisclosed number but] less than 40 hours a week;during1957,from January1until April18, . . . she worked full time."Based onthat6-year record,as supplied by its own witness,and whichtestimony it chose notto supplement at the reopened hearing though requesting an opportunity to do so, Re-spondent was not justified in representing to the Board,and to the court, that Smithwas an "extra,"the implication clearly being that she was in that status when she wasselected for termination.4If the orderof remand herein for the purpose of taking the proffered testimony wasoccasioned by the need to considerwhateffect that testimonymight have on theremedy of reinstatementwith backpay which I originallyrecommendedon Novem-ber 28,1958, I find nothing in Melchior's testimony which causes me to change thatremedy.Thus,even if it be assumed,arguendo,That Respondent completely discon-tinued the 91st Street food division on January 31, 1959, therebymaking it impossiblefor Respondent to reinstate Smith to "her formerposition,"that contingency wasprovidedfor by theremainder of my recommendedremedy-thatshe be reinstated to"a substantiallyequivalentposition." 5In an organization of Respondent's size, em-ploying'approximately 6,000permanentemployees,more than halfof whom are en-gaged in salesor clerical work,that task should not be impossibleor difficult ofperformance.CONCLUSIONS AND RECOMMENDATIONSI discern no reason to alter the findings, conclusions of law,remedy, and recom-mendations contained in my Intermediate Report and hereby readopt the same. Itis furtherrecommendedthat,unless on or before 20 days from receipt of this Supple-mental Intermediate Report by Respondent,the said Respondentnotify theRegionalDirector of the Thirteenth Region that it will comply with the recommendations con-tained in my Intermediate Report,the National Labor Relations Board issue-an orderrequiring Respondent to take the action aforesaid.4 In this connection,it should also be noted that Respondent's own witnesses testifiedthatonly 5-year employeeswho are laid off are referred to the central office for assign-ment elsewhere,a referral which Edwards,the store's personnel manager, testified shemade with respect to Smith.5 See footnote 12 in my Intermediate Report.David Weisman t/a Weisman Novelty CompanyandUnited Re-tail and Wholesale Employees Union Local 115, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case No. 4-CA-2338. Janu-ary 10, 1962DECISION AND ORDEROn October 12, 1961, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was `gaging in certain unfair labor135 NLRB No. 21.